UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a- 6(e)(2) ) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Hines Global REIT, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as providedby Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Hines Global REIT, Inc. 2800 Post Oak Boulevard, Suite5000 Houston, Texas 77056-6118 NOTICE OF ADJOURNMENT OF ANNUAL MEETING OF STOCKHOLDERS August 23, 2012 To the stockholders of Hines Global REIT, Inc.: On August 23, 2012, we adjourned our annual meeting of shareholders because the number of shares represented in person or by proxy was insufficient to constitute a quorum. We have rescheduled the meeting in order to allow for solicitation of additional proxies. The meeting will be heldin the Uptown Room, locatedon the 2nd floor ofWilliams Tower,2800 Post Oak Boulevard, Houston, Texas 77056 at 9:00 a.m., local time, on September 12, 2012. You are cordially invited to attend the meeting. Regards, Jeffrey C. Hines Chairman Houston, Texas August 23, 2012
